PER CURIAM.
William A. Brown (husband) appeals the trial court’s order entered upon rehearing and reconsideration of the court’s order which was entered upon the husband’s motion for reduction of alimony and Frances R. Brown’s (wife) motion for an increase of alimony and expenses. Frances R. Brown *1055cross-appeals the same order. We affirm on all issues the parties have raised except that we agree with the wife that the trial court abused its discretion in denying her an increase in permanent alimony. The evidence before the trial court concerning the husband’s monthly income and the wife’s inability to obtain any employment because of a back injury leads this court to conclude that she is entitled to an increase in permanent alimony to be determined by the trial court.
Reversed and remanded.
HALL, A.C.J., and PARKER and ALTENBERND, JJ., concur.